*347On Petition for Rehearing.
Hottel, J.
Appellee in an able brief earnestly and vigorously insists that this court has erred in its original opinion, and that rehearing should be granted. It is urged that every railroad operating within the jurisdiction of this court has been seriously and adversely affected by the decision; that their difficulties with their passengers have been multiplied and innumerable controversies actual and potential have been brought into existence. It should be stated in, this connection that this insistence is not urged by appellant as an .argument or reason for its contention that the decision is wrong, but rather as a means of impressing on the court the importance of the question involved. In this connection we deem it proper to say that the court has fully recognized and appreciated the importance of such question, and has seen that hardship might result from its decision, but it seriously doubts whether the condition would be bettered by adopting ,appellants contention, and making the question of the passenger’s right to contract for a local or through passage depend on his secret intent and motive rather than upon the character of passage demanded.
*3488. *347Appellee now says in his brief for rehearing that: “It does not matter whether a man gets on the car at stop No. 9, on our Brazil Division, to ride to Indianapolis, or whether he gets on the car at Indianapolis, to ride to Chicago, if in truth and in fact he pursues his journey by one continuous, unbroken series of acts, which result in his being carried from one point to the other; by every test of definition, reason or authority he is and ought to be regarded as a through passenger.” It may be that the'law ought to be as stated, and that such a law or regulation would obviate many of appellant’s difficulties, but such a law would ignore the question of the passenger’s intent which' was made prominent and controlling in the instructions which were held to be erroneous in the original opinion. We do not *348question, the wisdom of a law or regulation which would provide that, in cases where a railroad company, having the proper legal sanction and authority so to do, publishes and offers to the traveling public a local and a through tariff or rate, a passenger on one of such company’s trains who continues his passage on the same train to his place of destination should be required to pay the through fare, regardless of what may have been his intention either before or after he entered the car, and even though he had purchased a ticket to an intermediate stop and got off the train at such stop, provided, of course, he' again entered the same train and continued his passage thereon. Such a law or regulation might, and doubtless would, avoid some of the hardships which appellant suggests, and it would not be open to the criticism that it makes the passenger’s right to the advantage of fares depend on his intent rather than on the contract demanded or the passage itself. Such a law or regulation, however, is a matter proper for legislative consideration, or for the consideration of the Public Utilities Commission, if the.legislature has clothed it with the necessary power to make such regulations. Courts construe the law as they find it, and we find no legislative enactment and know of no law or precedent that requires, or would justify the court in holding that, where two different fares or rates are published by a railroad company, each of which have the same legal sanction and authority, the passenger may not select and contract for the character, of passage which will secure to him the most advantageous rate. Every passenger has the same right, if he desires to exercise it, and where, in such a case, a railroad company permits one passenger, who so demands, to contract for through passage at a through rate, and permits another passenger, who so demands, (though his final destination may be the same as the first) to contract for local passage at the local rate, it has been guilty of no discrimination between such passengers in the absence of *349legal enactment or regulation defining and limiting the character of passengers entitled to the respective rates of fare so authorized and published. In each case the passenger is given what he demands, and is charged a fare that has the sanction of the law.
"We therefore overrule the petition for rehearing.
Note. — Reported in 110 N. E. 703, 113 N. E. 313. Carriers, discrimination of passengers between localities, as to rates of fare, 18 Ann. Gas. 149; 11 Am. St. 647. See under (3) 16 Cyc 1148.